                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    AURIO GRAYSON,                    )
                                      ) Case No. 18 CV 06124
              Plaintiff,              )
                                      ) Judge Joan B. Gottschall
           v.                         )
                                      )
    CELLCO PARTNERSHIP, d/b/a Verizon )
    Wireless,                         )
                                      )
              Defendant.              )

                               MEMORANDUM OPINION AND ORDER

         In 2017, defendant Cellco Partnership d/b/a Verizon Wireless (“Verizon Wireless”) fired

the plaintiff, Aurio Grayson (“Grayson”), from his job as a district manager responsible for

several Verizon Wireless retail stores in the Chicago area. Grayson, an African American man,

sued under the Illinois Human Rights Act (“IHRA”),1 775 Ill. Comp. Stat. § 5/1-101 et seq.,

alleging that Verizon Wireless’s stated reasons for terminating him were a pretext for race

discrimination. Verizon Wireless moves for summary judgment. Because Grayson has raised

genuine fact issues for trial, the court denies the motion.

                                       I. Summary Judgment Standard

         Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. 56(a). A genuine dispute exists if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In

resolving summary judgment motions, “facts must be viewed in the light most favorable to,” and


1
 Grayson initially filed his complaint in state court. ECF No. 1-1 Ex. A. Verizon Wireless removed the case to this
court based on allegations that the parties are citizens of different states, i.e., diversity jurisdiction. See Notice of
Removal 3, ECF No. 1; 28 U.S.C. §§ 1332(a), 1441(a).

                                                           1
all reasonable inferences from the evidence must be drawn in favor of, the nonmoving party–but

“only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007);

Blasius v. Angel Auto., Inc., 839 F.3d 639, 644 (7th Cir. 2016) (citing Cairel v. Alderden,

821 F.3d 823, 830 (7th Cir. 2016)). In keeping with these principles, the court views the facts in

the light most favorable to Grayson.

                                       II. Factual Background

       A. Work History and Performance

       Before describing the investigation that led to Grayson’s termination, the parties discuss,

and at times dispute, the quality of Grayson’s performance. Grayson had no discipline noted in

his personnel file prior to the incident at issue here. Resp. to Plaintiff’s Statement of Additional

Facts ¶ 16, ECF No. 48.

       Grayson began working for Verizon Wireless as an account manager in 2005. Resp. to

Rule 56 Statement of Undisputed Material Facts ¶ 4, ECF No. 36. Verizon Wireless promoted

him in 2010 and again in 2012. Id. ¶¶ 4–6.

       Sometime in late 2014 or early 2015, Grayson’s supervisor, “Jim” Marzullo, reorganized

district assignments and put Grayson in charge of the downtown Chicago district. See Resp. to

SOF ¶¶ 5, 10–11, 15, 20–21. The reason for the transfer is disputed. Grayson testified that

Marzullo needed him to “fix” performance problems in the downtown Chicago Verizon Wireless

stores, implying Marzullo’s confidence in his abilities. Resp. to SAF ¶ 4, ECF No. 48 (quoting

Grayson Dep. 93:3-14, ECF No. 33-1, Ex. 1).

       As of January 21, 2017, a Verizon Wireless “leader board” showed Grayson as second of

eight managers. Resp. to SAF ¶ 6. The board ranked the performance of managers on “several

key metrics.” Id.



                                                  2
        B. Verizon Wireless’s Code of Conduct and Expectations

        Verizon Wireless’s Code of Conduct requires “all employees to cooperate in any

investigation related to Verizon, including being "honest and forthcoming" and providing

"truthful information." Resp. to SOF ¶ 27 (citing Code of Conduct at VZW-Grayson_001118,

VZW-Grayson_001144, ECF No. 33-33, Ex. 33) (other citations omitted) (other aspects of

paragraph disputed). Failure to do so could result in termination. Id. Grayson understood that

he was required to work at least eight hours a day, five days a week, and that Marzullo required

him to visit each of his stores at least once each week. Id. ¶¶ 23, 46. “Marzullo requested his

district managers to make him aware if they were not going to be in the field visiting their stores

during working hours.” Id. ¶ 24. “Marzullo never communicated to his district managers that it

was acceptable to work from home in the retail channel under his leadership.” Id. ¶ 41.

        C. Work Habits

        Grayson’s testimony about his work habits, like all his admissible testimony, must be

taken as true and viewed in the light most favorable to him. He testified that, although his

“general routine” varied, he often arrived at his first store at 6:30 a.m., left after 4 p.m., and took

work-related calls until after the stores closed (the parties do not say when that occurred). See

Grayson Deposition. 173:8–14, ECF No. 33-1. Grayson sometimes worked weekends at

Marzullo’s request. Id. 173:19–22. And Grayson’s “availability to [his] staff would never

change[]. It was always 24/7, whatever they needed.” Id. at 174:7–9. He admits that there were

days he started working “a little later [than 10 a.m.] but left before 4” p.m. Grayson Dep.

174:18–175:8. On those days, Grayson said he would either go to Verizon’s office in

Schaumburg, Illinois, or he “would go home and work remotely.” Id. at 175:21–23.




                                                   3
        D. Investigation and Termination

        The parties dispute what, exactly, precipitated the February 2017 investigation that led to

Grayson’s termination. It is undisputed that Grayson went on a “ride along,” which “is an

opportunity to shadow another district manager's district,” with a fellow district manager,

Michael Jordan (“Jordan”), on February 23, 2017. 2 Resp. to SOF ¶ 52. Another Verizon

Wireless employee, Tory Stahler (“Stahler”), was also in the car. Grayson Dep. 274:9–16;

Jordan Decl. at 1, ECF No. 33-28, Ex. 28. Jordan avers that Grayson was bragging about not

working a full day and his plans to work from home the following day. Jordan Decl. ¶ 9. As

discussed below, Grayson denies making these statements and others under penalty of perjury.

See Grayson Aff. ¶¶ 1–19, ECF No. 39-8, Ex. 29. Marzullo testified as follows about how the

investigation began:

        I received a credible allegation from another direct report of mine that Aurio
        Grayson had shared with him -- this was Michael Jordan -- that Aurio had stated
        and was bragging during a ride-along the day prior that he isn't always in the
        field, leaves early when he wants, works from home as is. Michael Jordan was a
        newly promoted district manager and Aurio was bragging about basically coming
        and going as he pleases. That information was shared with me, and on that
        Friday, I believe it was the 24th, in the morning time frame there was a series of
        events that all took place that day. One was the information about Aurio's
        allegation the day prior. The other thing was I received a text message from one
        of Mr. Grayson's stores. It was the destination store on Michigan Avenue in
        Chicago from Filip. He was the general manager who had stated that there was a
        visitor [a Verizon Wireless VIP] at the store and he was making me aware, which
        I found to be odd. Generally that information would come directly to me from the
        district manager. So the series of events of what I felt at the time appeared to be a

2
  Grayson objects on hearsay grounds to three paragraphs of Verizon Wireless’s Local Rule 56.1(a)(3)
statement of undisputed facts. Resp. to SOF ¶¶ 48, 53, 54, ECF No. 36. Each paragraph attributes
statements to Grayson about his schedule, citing the declarations and depositions of Verizon Wireless
employees who, with one exception, say they heard Grayson make the statements. See id. ¶ 48, 54.
Paragraphs 48 and 54 do not contain hearsay when considered for the truth of Grayson’s purported
statements, which he denies making, because Grayson is a party, and an opposing party’s statements
made in an individual or representative capacity are not hearsay. Fed. R. Evid. 801(d)(2)(A). The court
need not reach these objections, however, because it resolves the disputed facts in paragraphs 48, 53, and
54 in Grayson’s favor.


                                                    4
       credible allegation against Mr. Grayson, and also the information that he wasn't at
       his location prompted me to reach out to him to understand essentially where he
       was, and that's when I quickly uncovered that he was not in the field where he
       was expected and where I believed he was to be.

Marzullo Dep. 38:18–40:3, ECF No. 33-3, Ex. 3; see also Resp. to SAF ¶ 18 (“Undisputed that

Marzullo received information about plaintiff’s statements to Jordan from Stephanie Riker, and

then Marzullo spoke with Jordan directly”). In a sworn affidavit, Grayson denies “the accuracy”

of these and similar statements attributed to him. He avers that he “never said” those things “or

anything remotely similar.” Grayson Aff. ¶¶ 2–19, Pl.’s ECF No. 39-8, Ex. 29.

       On the evening of February 23, 2017, Grayson sent Marzullo two work-related text

messages during the 7:00 p.m. hour. Resp. to SAF ¶ 18, ECF No. 48. The next day, Grayson

communicated “honestly” (Marzullo’s words) about taking his car to be serviced rather than

going to work. Id. ¶ 19.

       Also on February 24, 2017, Marzullo asked Grayson to provide a list of his store visits

for the last two weeks. Resp. to SOF ¶ 58, ECF No. 36. Grayson listed two stores for that date,

but it is undisputed that he did not visit any stores that day. See id. ¶¶ 58–59. Grayson testified

that the list was erroneous because he prepared it on his phone in the middle of the day, but the

email was accidentally stuck in draft until it was sent in the 6:00 p.m. hour. See id.

       Marzullo contacted Ayanna Johnson (“Johnson”), a Human Resources employee, and

requested records of Grayson’s “badge swipes” for January–February 2017. Resp. to SOF ¶ 60.

District managers have electronic key cards they use to access secure parts of some Verizon

Wireless stores. Resp. to SOF ¶ 49. A badge was not needed to access some areas of the stores

in Grayson’s territory, such as the “inventory door” or manager’s office. See id. Grayson’s

badge access records showed no badge activity in any of his stores on a dozen workdays in

January and February 2017, and no swipes after 2:00 p.m. in any of his stores. Resp. to SOF

                                                 5
¶¶ 61, 62 (not materially disputed). As discussed below, Grayson testified that he later told

Marzullo that he lost his badge in February 2017. See id. ¶ 51.

        Johnson and Marzullo met with Grayson on March 2, 2017. Resp. to SOF ¶ 64. The

parties sharply dispute what happened at the meeting. According to Marzullo and Johnson’s

version, Grayson initially took the position that he was meeting expectations, but he “changed

his story during the latter part of the meeting.” Def.’s SOF ¶ 65. Grayson purportedly admitted

that he “went home after Monday morning staff meetings in Schaumburg, after kickoff rallies,

and after helping a friend or relative in a store far from his district during the 1:00 p.m. hour.”

Id. (citations omitted).

        Grayson testified as follows about what happened at the meeting:

         Well, when I walked in I saw Ayanna sitting there and Jim. So I first assumed it
         was about my year end review . . . but I was blindsided regarding my badge
         swipes that they showed me and first they were asking me about my visitation
         and I told them that I visit my stores once a week and they kept asking me the
         same questions over and over again. I just gave in because they kept trying to
         change the wording and then finally I gave in and said, hey I don’t visit my
         stores all the time. They were like, ha, like it was a big deal. So I was like okay,
         I give in so what’s next? . . . at some point I felt that, Okay, if I just give in
         they’ll just put me on a verbal or whatever they wanted to do because I didn’t
         feel like they were on my side, I didn’t feel like it was fair, this was handled
         justly so then I panicked. I was like, oh, my God, you know, they’re not going to
         let this go so I just said I’ll go along with it, okay.

Grayson Dep. 288:1–290:7, ECF No. 39-1, Ex. A. Grayson’s version must of course be accepted

as true at summary judgment.

        Marzullo and Johnson talked after the March 2, 2017, meeting with Grayson. Resp. to

SOF ¶ 67; Resp. to SAF ¶ 25. They discussed no option other than terminating Grayson. Resp.

to SAF ¶ 26.

        “The way Verizon’s termination process typically works is that approval for the

termination of a District Manager is required from the head of the retail channel (Brian Pascoe)

                                                  6
and head of Human Resources which is Craig Ritchie.” Resp. to SAF ¶ 9; see also id. ¶ 7

(undisputed that Ritchie’s approval was needed to terminate Grayson). Marzullo reported to

(“Pascoe”). Resp. to SAF ¶ 8.

       Marzullo recommended terminating Grayson. Resp. to SOF ¶ 67-68. Marzullo felt that

because plaintiff had essentially been "stealing [Company] time" and did not initially admit to

his misconduct, he could not be trusted to remain in the district manager role. Id. ¶ 68

(undisputed; citation omitted). Ritchie agreed and approved the termination request on the day

of the meeting with Grayson, March 2, 2017. Id. ¶ 69 (citing Johnson Dep. 198:2-13, ECF

No. 39-5, Ex. 5); Resp. to SAF ¶ 25. Pascoe approved the termination. Resp. to SAF ¶ 26. On

March 4, 2017, Grayson was terminated for “not fulfilling the expectations of his job and not

being forthcoming during an investigation interview.” Resp. to SAF ¶ 27.

       It is undisputed that neither Pascoe nor Ritchie had previously used badge data to justify

terminating an employee. Resp. to SAF ¶ 24. Ritchie testified that reports of badge activity

sometimes “don’t tell the full story.” Id. (quoting Ritchie Dep. 168:21-22, ECF No. 39-3, Ex. 3).

       Despite the fact that she was on the ride along with Grayson and Jordan, no one

interviewed Stahler, and neither Johnson nor Ritchie spoke with Jordan. Resp. to SAF ¶¶ 17, 23.

Also, prior to the March 2, 2017, meeting, Johnson prepared a list of district managers reporting

to Grayson to be interviewed. Resp. to SAF ¶ 21 (partially disputed). Marzullo and Ritchie

agreed that the interviews were not necessary after the meeting. Id. ¶ 22.




                                                 7
                                             III. Analysis

        Due to the similar purposes and language of the IHRA and Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., “Illinois courts apply the federal Title VII

framework to IHRA [employment discrimination] claims.” Volling v. Kurtz Paramedic Servs.,

Inc., 840 F.3d 378, 380 (7th Cir. 2016) (citing Rabé v. United Air Lines, Inc., 971 F.Supp.2d 807,

821 (N.D. Ill. 2013)); see also Gusciara v. Lustig, 806 N.E.2d 746, 750 (Ill. Ct. App. 2d Dist.

2004) (“In construing and applying the [IHRA] . . . Illinois courts have long followed federal

cases interpreting Title VII . . . .” (citations omitted); but see id. at 752 (declining to adopt one

aspect of Title VII jurisprudence not at issue here). In Ortiz v. Werner Enterprises, Inc, 834 F.3d

760, 764–65 (7th Cir. 2016), an IHRA case in which the plaintiff claimed he was fired because

of his Mexican ethnicity, the Seventh Circuit abolished any distinction between “direct” and

“indirect” methods of proving employment discrimination. At summary judgment, the question

“is simply whether the evidence would permit a reasonable factfinder to conclude that the

plaintiff’s race, ethnicity, sex, religion, or other proscribed factor caused the discharge or other

adverse employment action. Evidence must be considered as a whole, rather than asking

whether any particular piece of evidence proves the case by itself.” Id. at 764.

        Some of the cases the parties cite apply the burden shifting framework of McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973):

            Generally speaking, under McDonnell Douglas, the plaintiff has the initial
            burden of establishing that “(1) she is a member of a protected class, (2) she
            performed reasonably on the job in accord with her employer[’s] legitimate
            expectations, (3) despite her reasonable performance, she was subjected to
            an adverse employment action, and (4) similarly situated employees outside
            of her protected class were treated more favorably by the employer.”
            Andrews v. CBOCS West, Inc., 743 F.3d 230, 234 (7th Cir. 2014) (internal
            quotation marks omitted), overruled on other grounds by Ortiz, 834 F.3d at
            765. “If the plaintiff satisfies that burden, then the employer must articulate
            a legitimate, nondiscriminatory reason for the adverse employment action, at

                                                   8
             which point the burden shifts back to the plaintiff to submit evidence that
             the employer’s explanation is pretextual.” Id.

David v. Bd. of Trs. of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 225 (7th Cir. 2017) (alteration in

original).

        Verizon Wireless argues that Grayson cannot make out a prima facie case under

McDonnell Douglas because he cannot show that he was meeting his employer’s legitimate

expectations. But Grayson makes clear in his response that he is claiming that Verizon Wireless

singled him out for discriminatory discipline. See Resp. Mot. Summ. J. 10–11, 19–20, ECF

No. 36. As detailed below, he has come forward with adequate supporting evidence.

        Accordingly, Grayson does not need to establish that he was meeting Verizon Wireless’s

legitimate expectations as part of his prima facie case. “The precise requirements of a prima

facie case [of employment discrimination] can vary depending on the context and were ‘never

intended to be rigid, mechanized, or ritualistic.’” Swierkiewicz v. Sorema N. A., 534 U.S. 506,

512 (2002). (quoting Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577 (1978)) (other citations

omitted). The Seventh Circuit has held that “where the issue is whether the plaintiff was singled

out for discipline based on a prohibited factor, it ‘makes little sense . . . to discuss whether she

was meeting her employer’s reasonable expectations.’” Curry v. Menard, Inc., 270 F.3d 473,

477–78 (7th Cir. 2001) (quoting Flores v. Preferred Technical Grp., 182 F.3d 512, 515 (7th Cir.

1999)) (alteration in original). Stated more generally, “‘[w]hen a plaintiff produces evidence

sufficient to raise an inference that the employer applied its legitimate expectations in a disparate

manner, the second and fourth prongs of McDonnell Douglas merge, allowing the plaintiff to

establish a prima facie case by establishing that similarly situated employees were treated more

favorably.”’ Taylor-Novotny v. Health Alliance Med. Plans, Inc., 772 F.3d 478, 492 (7th Cir.

2014) (quoting Grayson v. O’Neill, 308 F.3d 808, 818 (7th Cir. 2002)).

                                                   9
       Grayson relies on the same evidence to create a fact issue at McDonnell Douglas’s first

and third (prima facie case and pretext) steps. Mem. Opp’n. to Summ J. 8–9, ECF No 38. He

compares the handling of the February 2017 interview to the investigation and discipline of five

white current or former Verizon Wireless district managers. Id. Verizon Wireless responds that

none is similarly situated enough to Grayson to create a genuine fact issue for trial.

       Since the analyses at McDonnell Douglas’s first and third step effectively merge here, the

court finds it simpler to consider the summary judgment evidence holistically and ask whether a

reasonable jury could find that Grayson’s race caused his firing. See Abrego v. Wilkie, 907 F.3d

1004, 1012 (7th Cir. 2018) (citing Ortiz, 834 F.3d at 765); Coleman, 667 F.3d at 853 (“As the

Supreme Court, this court, and other circuits have held, a discrimination plaintiff may

employ . . .comparator evidence to discharge her burden at the pretext stage as well as to satisfy

the fourth element of her prima facie case.”); Peirick v. Ind. Univ., 510 F.3d 681, 687–88 (7th

Cir. 2007) (“The defendant's expectations are not legitimate if they are phony; so if they are

argued to be phony, the issue of legitimate expectations and the issue of pretext seem to merge.”

(quoting Coco v. Elmwood Care, Inc., 128 F.3d 1177, 1179 (7th Cir.1997)).

       A. Grayson’s Comparators

       Grayson compares his investigation and the discipline ultimately meted out to the

investigations of five white district managers. Verizon Wireless did not fire any of the

comparators. See Resp. to SAF ¶¶ 29, 34, 37, 38, 39.

               1. Aaron Ziomek

       In 2015, Johnson, who was one of Grayson’s two interviewers, investigated allegations

that Ziomek, among other things, did not visit his stores frequently enough. Resp to SAF ¶ 35.

The investigation took 50 days. Id. Badge swipe data was not analyzed, and nine of Ziomek’s



                                                 10
subordinates were interviewed. Id. ¶ 35. Ziomek ultimately received a written warning for

making an inappropriate comment during the investigation. The underlying allegations were not

substantiated. Ritchie Dep. 87:6–8.

               2. Jason Gaca

       In 2014, Johnson and her supervisor, Beth Harris (“Harris”), investigated Gaca. Resp. to

SAF ¶ 30. Gaca reported to Marzullo at the time. Id. ¶ 29. “There were three issues involved

with Jason Gaca’s conduct: his truthfulness, his sales practices, and the fact that he did not have

a collegial relationship with his team such that they would communicate with him.” Id. ¶ 30

(undisputed fact). The investigation also involved a possible Code of Conduct Violation. Id.

¶ 31. There was concern that a member of Gaca’s sales team may have been contacting

customers during a 14-day “price protection policy.” If true, the practice ran the risk of violating

federal “do not call” policies. Id.

       Johnson, Harris, and Verizon Wireless corporate security personnel interviewed Gaca

twice during the investigation, and Johnson also interviewed seven of the nine managers who

reported to Gaca. Id. ¶¶ 30, 32. Johnson recommended that Gaca be terminated. Resp. to SAF

¶ 32 (partially disputed); Johnson Dep. 39:7-11, ECF No. 39-5, Ex. 5. Resolving a fact dispute

in Grayson’s favor, Marzullo, Ritchie, and Harris participated in the decision to issue Gaca a

final written warning instead of firing him based in part on his lack of a prior disciplinary

history. Id. ¶ 33.

       Marzullo testified that he initially had reservations about reducing Gaca’s discipline, but

as he delved into the matter, he ultimately agreed. See id. (citing Marzullo Dep. 88:10–89:12).

Verizon Wireless points to Ritchie and Marzullo’s deposition testimony. Ritchie described the

Gaca investigation as involving a question of whether Gaca’s explanation of an email to his



                                                 11
subordinates was “credible.” Ritchie Dep. 66:12-21. Marzullo testified that based on what he

was told about the interviews with Gaca, Gaca was forthcoming, and Marzullo “did not feel like

that there was enough . . . concrete information that we would say Jason [Gaca] is lying, Jason’s

story is ridiculous and, therefore, we should end his employment. But we did believe that he had

accountability for the fact that his leadership team essentially ended up communicating

something to their teams that was not appropriate and not in keeping with our sales practices.”

Resp. to SAF ¶ 33 (citing Ritchie Dep. 65:15-67:18).

               3. Chris McCormick

       Following an investigation, Marzullo issued a final written warning to McCormick in

2013. Id. Marzullo was in charge of Verizon Wireless’s Great Plains region in Nebraska at the

time. Id. The warning stated that McCormick had been inviting select Verizon Wireless

subordinates to “poker parties” at his home and encouraging them not to mention the parties to

coworkers. Id. (quoting Marzullo Dep. 107:9-11, ECF No. 39-2).

       Marzullo’s reasons for not recommending firing McCormick are genuinely disputed. See

id. With inferences favorable to Grayson, Marzullo testified at his deposition that McCormick

was a “legacy employee” from another company that condoned socializing outside the

workplace. See id. Marzullo, and someone from Human Resources, spoke with McCormick,

and he was, in Marzullo’s words, “upfront” and “honest” about having the parties. Marzullo

Dep. 115:7. McCormick thought the parties were unproblematic since, AllTel (McCormick’s

prior employer), never had a problem with them. See Marzullo Dep. 114:14–19. Again, a jury

could find that Marzullo and the Human Resources manager believed McCormick’s story and

that their credibility decision weighed heavily in the discipline they selected. See id. Marzullo




                                                12
testified that he also thought firing was inappropriate because McCormick “told [Marzullo]

exactly what we asked him the questions to” during the investigation. See id. at 115:15–18.

               4. Scott Hodges

       In 2016, Hodges received a final written warning from Ritchie for sending a GroupMe (a

workplace communication app) message “of a sexual nature” (no details are provided) to his

subordinates. Resp. to SAF ¶ 38. It is undisputed that Hodges took steps to remediate his error

prior to Verizon Wireless’s investigation. Id. Pascoe recalled that Hodges stated he accidentally

sent the message; he meant to send something else to his team. Pascoe Dep. 73:24–74:4, ECF

No. 33-4, Ex. 4.

       Ritchie considered Hodges’s lack of disciplinary history when deciding whether to fire

him. Resp. to SAF ¶ 38 (undisputed fact). Ritchie also testified that Hodges was not fired

because he “took steps to correct this error” and because he was cooperative during the

investigation. Id. (citing Ritchie Dep 111:9–10). Ritchie testified that “[w]e believed

[Hodges’s’] explanation,” though a reasonable jury could find the explanation to be suspicious.

Ritchie Dep 109:13–18.

               5. Ryan Way

       Ritchie issued a final written warning to Ryan Way for working for a cell phone repair

business during his off hours. Resp. to SAF ¶ 39. Verizon Wireless considered the repair

business to be directly competitive, making Way’s moonlighting a Code of Conduct violation.

See Ritchie Dep. at 118:12–119:11, ECF No. 39-3. Ritchie testified that Verizon Wireless did

not repair phones, so he and others involved in the decision not to fire Way believed his

explanation that he did not think what he was doing was directly competitive. See id. Ritchie




                                                13
also considered the fact that Way had not been previously found to have violated Verizon

Wireless’s Code of Conduct. Resp. to SAF ¶ 39.

       B. Are the Comparators Similarly Situated to Grayson?

       “Whether a comparator is similarly situated is ‘usually a question for the fact-finder,’ and

summary judgment is appropriate only when ‘no reasonable fact-finder could find that plaintiffs

have met their burden on the issue.’” Coleman v. Donahoe, 667 F.3d 835 847–48 (7th Cir.2012)

(quoting Srail v. Vill. of Lisle, 588 F.3d 940, 945 (7th Cir.2009). A comparator must be similar

enough to the plaintiff “to eliminate confounding variables, such as differing roles, performance

histories, or decision-making personnel, so as to isolate the critical independent variable:

complaints about discrimination.” Abrego v. Wilkie, 907 F.3d 1004, 1013 (7th Cir.2018)

(quoting Filar v. Bd. of Educ. of City of Chi., 526 F.3d 1054, 1061 (7th Cir. 2008)) (alterations

omitted). Although “the number of relevant factors depends on the context of the case . . . [,]

[i]n the usual case a plaintiff must at least show that the comparators (1) ‘dealt with the same

supervisor,’ (2) ‘were subject to the same standards,’ and (3) ‘engaged in similar conduct without

such differentiating or mitigating circumstances as would distinguish their conduct or the

employer's treatment of them.’” Coleman, 667 F.3d at 848 (first quotation omitted; second

quoting from Gates v. Caterpillar, Inc., 513 F.3d 680, 690 (7th Cir.2008)).

               1. Common Decisionmaker

       Verizon Wireless argues that one comparator, Ziomek, should be eliminated because he

did not share a common supervisor with Grayson. See Reply 6–9, ECF No. 47. The common

supervisor factor eliminates possible differences in how supervisors exercise discretion.

Radue v. Kimberly–Clark Corp., 219 F.3d 612, 616 (7th Cir.2000). Thus, if a higher-level

supervisor was responsible for the disciplinary decisions for both employees, eliminating a



                                                 14
comparator because the comparator had a different first-line supervisor “misses the point of the

common supervisor factor . . . .” Under Title VII, a “decisionmaker is the person ‘responsible

for the contested decision.’” Coleman, 667 F.3d at 848 (quoting Rogers v. City of Chicago, 320

F.3d 748, 754 (7th Cir.2003)).

       All five comparators share Ritchie as a common decisionmaker whose approval was

required for their discipline. The parties agree that Ritchie had to approve Marzullo’s

recommendation to terminate Grayson. Resp. to SAF ¶ 7, ECF No. 48. And there is evidence

that Ritchie considered whether additional interviews were needed. See Resp. to SAF ¶ 20

(disputed fact; citing Ritchie Dep. 38–39) (other citations omitted).

       From his testimony, the jury could find that Ritchie was responsible for the ultimate

decisions for all five comparators. See also Resp. to SAF ¶ 9 (termination decision “typically”

required the approval of Ritchie and Pascoe). A jury could therefore find that all of the

comparators shared a common supervisor responsible for the disciplinary decision. See Orton-

Bell v. Indiana, 759 F.3d 768, 777 (7th Cir. 2014) (finding comparators similarly situated who

shared a common supervisor up “different branches of the chain of command”); Coleman, 667

F.3d at 848 (holding that higher-level decisionmaker was a common supervisor for similarly

situated employees).

               2. Subject to the Same Standards of Conduct

       The presence of a different first-line supervisor setting attendance standards for Ziomek

precludes him from being a comparator on this record. Verizon Wireless describes this as a

common supervisor problem. The problem is really that Grayson points to no evidence showing

that he and Ziomeck were subject to the same standards.




                                                15
       Ziomek worked in a different Verizon Wireless territory than Grayson (Great Lakes

North), and he reported directly to Jarrett Dawson (“Dawson”). Resp. to SOF ¶ 73. Grayson

points to no evidence establishing what attendance standards Dawson set for his district

managers or what, if any, discipline Dawson recommended to Ritchie. See id. To create a fact

issue, Grayson cites Johnson’s testimony describing the Ziomek investigation. See id. Grayson

identifies no evidence eliminating the possibility that Dawson’s different standards for his

employees and his discretion in recommending discipline account for the outcome of the Ziomek

investigation. See Donley v. Stryker Sales Corporation, 906 F.3d 635, 643–44 (7th Cir. 2018);

Ellis v. United Parcel Serv., Inc., 523 F.3d 823, 826 (7th Cir. 2008) (explaining that different

decisionmakers “may rely on different factors when deciding whether, and how severely, to

discipline an employee”).

       But, contrary to Verizon Wireless’s arguments, a jury could find that each of the other

four comparators was subject to the same standards of conduct. See Coleman, 667 F.3d at 849

(finding comparators similarly situated because they were accused of violating different, but

comparably serious, portions (violence and harassment) of the employer’s policy that applied to

all workers). Each comparator faced discipline for a Code of Conduct offense Verizon Wireless

considered serious enough to make termination a possible outcome. Indeed, Johnson initially

contemplated terminating Gaca, and Marzullo and Ritchie testified about their reasons for

issuing final written warnings instead of terminating the other comparators. See Resp. to SAF ¶¶

29–39. Thus, even though the comparators faced allegations of different violations, the jury

could nevertheless find that Verizon Wireless considered them to be comparably serious.




                                                 16
       3. Similar Conduct

       Verizon Wireless offers several variations on a theme in its efforts to distinguish the

comparators from Grayson. In none of the comparators’ investigations, contends Verizon

Wireless, did the employee being investigated first deny wrongdoing and then admit it.

Grayson’s purported admissions explain, according to Verizon Wireless, its failure to interview

Grayson a second time, the decision not to interview Grayson’s subordinates, and the failure to

take any other investigative steps after the March 2, 2017, meeting. Because Marzullo, Ritchie,

or both considered the comparators to have been honest and cooperative in their investigations,

none can be proper comparators, according to Verizon Wireless. See Reply 6–9. As Marzullo

put it in his testimony, Grayson “caved” at the March 2, 2017, meeting, so, unlike the

comparators, little to no further investigation was needed. Marzullo Dep. 166:13; see Reply 10;

see also Reply 2, 3–4, 7–9, ECF No. 47.

       But Verizon Wireless asks the court to resolve genuinely disputed facts in Verizon

Wireless’s favor. Verizon Wireless wants the court to credit Marzullo’s testimony about what

occurred at the March 2, 2017, meeting. See Resp. to SOF ¶¶ 65–67 (citing competing

testimony). At his deposition, Grayson admitted that he eventually told Marzullo and Johnson

that he sometimes left early and was not physically present in each of his stores at least once a

week. Grayson Dep. 289:1-6. Grayson’s testimony about why he made this admission must also

be accepted as true at summary judgment. See, e.g., Milligan v. Bd. of Trustees of S. Ill. Univ.,

686 F.3d 378, 393 (7th Cir. 2012). Grayson testified that Johnson and Marzullo pressured him

until he confessed; they repeatedly asked Grayson the same questions and seemed to be driving

at some other point; and they would not “listen to reason” and ignored what he told them about

losing his badge. See id. at 289:18.



                                                17
       Many inferences could be drawn about why Marzullo and Johnson badgered Grayson.

One favorable to Grayson is that Marzullo and Johnson wanted to pressure Grayson to confess.

Why would they pressure Grayson? Marzullo and Johnson, a jury could find, wanted to avoid an

investigation because they feared that it would confirm what Grayson was telling them. Grayson

testified that he often started his workdays at 6:30 a.m., that he took calls from subordinates

throughout the evening, and that he had adequate explanations for the discrepancies in his badge

swipe records. See Resp. to SAF ¶¶ 11–13. It would be reasonable to infer that interviewing

Grayson’s subordinates would have corroborated his explanations and further that Marzullo and

Johnson wanted to avoid favorable evidence coming to light. See id.

       Once the facts as they must be seen at summary judgment have been clarified, it becomes

clear that the comparators are similarly situated enough to permit a jury to decide whether the

handling of their investigations proves discriminatory intent. The Seventh Circuit has repeatedly

emphasized that “[s]imilarly situated employees must be directly comparable to the plaintiff in

all material respects, yet this is a flexible inquiry with no magic formula.” Barbera v. Pearson

Educ., Inc., 906 F.3d 621, 629 (7th Cir. 2018) (quoting Khowaja v. Sessions, 893 F.3d 1010,

1015 (7th Cir. 2018)). Disparities between how two employees are investigated and disciplined

for comparably serious offenses can support a finding that the employer harbored discriminatory

intent. See Orton-Bell v. Indiana, 759 F.3d 768, 778 (7th Cir. 2014) (“disparity of

consequences” permitted inference of discrimination); Smiley v. Columbia Coll. Chicago, 714

F.3d 998, 1003 (7th Cir. 2013) (“An employer's investigation, or lack thereof, can inform the

pretext inquiry.”) (citing Humphries, 474 F.3d at 407)). A shoddy investigation does not prove

that the reasons for an employment decision are a lie; “Erroneous (but believed) reasons for

terminating an employee are not tantamount to pretextual reasons.” Humphries, 474 F.3d at 407



                                                 18
(citing Forrester, 453 F.3d at 419 (other citations omitted)). In Smiley, the Seventh Circuit

described a case in which disparities in how employees were investigated raised a genuine issue

for trial:

         In Chaney v. Plainfield Healthcare Center, 612 F.3d 908 (7th Cir.2010) the
         director of nursing decided to fire the plaintiff within twenty-four hours of
         receiving a complaint that the plaintiff had used profanity, a decision we said the
         director “reached in an unusual way.” Id. at 916. Although normally the unit
         supervisor would have investigated charges in her unit, the director conducted his
         own investigation and decided to fire the plaintiff. He made that decision without
         considering the unit supervisor's conclusion that the complaint was unfounded
         and also without interviewing the plaintiff. The plaintiff also showed that another
         employee was not questioned about failing to respond to a bed alarm (which the
         employer later gave as another reason to fire the plaintiff) until two weeks after
         the incident, and then was not disciplined. Id. Under those circumstances, we
         concluded that a jury should decide whether the plaintiff's discharge was racially
         motivated. Id.

Smiley, 714 F.3d at 1013.

         Similarly here, a reasonable jury could find that Marzullo and Ritchie approached

Grayson’s investigation and the decision to terminate him in a markedly different way than they

approached allegations of comparable seriousness against white district managers. For instance,

the jury could find that Marzullo and Ritchie wrestled with Johnson’s recommendation to

terminate Gaca, ultimately reducing the recommended firing to a final written warning. See

Resp. to SAF ¶ 33. But there is evidence that Johnson and Marzullo discussed no discipline for

Grayson other than termination. Id. ¶ 27.

         Also, a reasonable jury could find that Marzullo and Ritchie investigated the comparators

in a much more open-minded way than they did Grayson. In contrast with Marzullo and

Johnson’s aggressive questioning of Grayson, Marzullo and Ritchie decided on a final written

warning for Gaca because they found his innocent explanation (not given in their presence) for

sending an email credible. See Resp. to SAF ¶ 33 (quoting Marzullo Dep. 176:5-179:6). They



                                                 19
also considered his lack of a disciplinary history. See id. There is no evidence that they probed

Gaca’s innocent explanations for his conduct, and there is considerable evidence that

investigators followed up to verify his claims. See id.

        Similarly, one could reasonably doubt McCormick’s statements that he thought holding

poker parties at his home, inviting some of his employees, and telling them not to mention the

parties to their co-workers was appropriate managerial behavior. McCormick received the

benefit of the doubt from Marzullo. Again, Marzullo judged McCormick’s explanation to be

reasonable, characterizing his behavior as “honest” and “upfront.” Marzulo Dep. 115:7. There

is no evidence that Marzullo subjected McCormick to repeated questions. See Resp. to SAF

¶ 37.

        A jury disposed to find for Grayson could see the Hodges and Way investigations as

fitting the pattern. A white district manager again gets the benefit of the doubt and the benefit of

consideration of his disciplinary history in mitigation. Seen favorably to plaintiff, Ritchie took

Hodges’s explanation that sending a sexually explicit message was an accident at face value and

considered his lack of a documented disciplinary history. See Ritchie Dep 110:15-22; Resp to

SAF ¶ 38. Ritchie chose to believe Way’s possibly dubious statement that he did not think a cell

phone repair business was directly competitive with Verizon Wireless, and Ritchie again

considered Way’s lack of disciplinary history when selecting appropriate discipline. See Resp.

to SAF ¶ 39.

        From this evidence, the jury could see a pattern. Investigations typically involved

interviewing many of the district manager’s subordinates and assessing the impact of the alleged

misconduct on the team. Not so with Grayson. Though Johnson prepared a list of possible




                                                 20
subordinates to interview before meeting with Grayson, Ritchie and Marzullo did not use it. See

id. ¶ 20.

        Marzullo and Ritchie also broke their pattern of taking district managers’ sometimes

questionable explanations for their behavior at face value. See Humphries, 474 F.3d at 407

(affirming denial of summary judgment in part because employer took co-worker’s story at “face

value” and did not investigate). Instead of taking Grayson’s initial denials and explanations at

face value and interviewing Stahler (who was also on the ride along) and Grayson’s

subordinates, Ritchie and Marzullo pressed Grayson to “cave.” See Marzullo Dep. 164:18-

165:21; Grayson Dep. 288-290.

        Additional evidence buttresses the inferences the jury could draw from the comparators’

investigations. To cite a pair of examples, Grayson’s denials that he bragged about leaving work

early must be taken as true. See Grayson Aff. ¶¶ 1–19. The jury could find that someone

fabricated Grayson’s statements. Furthermore, before Grayson, neither Ritchie nor Pascoe had

used badge swipe data to fire an employee. Id. ¶ 35. A jury could also rely on the undisputed

facts that Grayson exchanged work-related text messages in the evening of February 23, 2017,

and communicated in what Marzullo admitted was an honest fashion about taking his car to be

serviced the next day. This could be seen by the jury as undercutting Marzullo’s explanation for

firing Grayson. Resp. to SAF ¶¶ 18–19.

        Considering all of this evidence together and in the light most favorable to Grayson, a

reasonable jury could disbelieve Verizon Wireless’s explanation for terminating him and infer

that race-based discrimination caused Grayson’s firing. See Chaney v. Plainfield Healthcare

Center, 612 F.3d 908 (7th Cir. 2010); Humphries, 474 F.3d at 407.




                                                21
                                      IV. Conclusion

      For the reasons stated, Verizon Wireless’s motion for summary judgment is denied.



Dated: March 12, 2020                            /s/
                                          Joan B. Gottschall
                                          United States District Judge




                                            22
